
	

111 HR 173 IH: To amend the Internal Revenue Code of 1986 to exempt certain farmland from the estate tax.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 173
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Salazar (for
			 himself and Ms. Markey of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain farmland from the estate tax.
	
	
		1.Exclusion from gross estate
			 of certain farmland so long as farmland use continues
			(a)In
			 generalPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 (relating to gross estate) is amended by inserting after
			 section 2033 the following new section:
				
					2033A.Exclusion of
				certain farmland so long as use as farmland continues
						(a)In
				generalIn the case of an estate of a decedent to which this
				section applies, the value of the gross estate shall not include the adjusted
				value of qualified farmland included in the estate.
						(b)Estates to which
				section appliesThis section shall apply to an estate if—
							(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States,
							(2)with respect to
				each of 3 or more of the 5 consecutive taxable years ending with the decedent’s
				last taxable year, the decedent’s gross income from the trade or business of
				farming exceeds 50 percent of the decedent’s gross income, and
							(3)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
								(A)the qualified
				farmland was owned by the decedent or a member of the decedent’s family,
				and
								(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or a
				member of the decedent’s family in the operation of such farmland.
								Rules
				similar to the rules of paragraphs (4) and (5) of section 2032A(b) shall apply
				for purposes of subparagraph (B).(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				farmlandThe term qualified farmland means any real
				property—
								(A)which is located
				in the United States,
								(B)which is used as a
				farm for farming purposes (within the meaning of section 2032A(e)), and
								(C)which was acquired
				from or passed from the decedent to a qualified heir of the decedent and which,
				on the date of the decedent’s death, was being so used by the decedent or a
				member of the decedent’s family.
								(2)Adjusted
				valueThe term adjusted value means the value of
				farmland for purposes of this chapter (determined without regard to this
				section), reduced by the amount deductible under paragraph (3) or (4) of
				section 2053(a).
							(3)Other
				termsAny other term used in
				this section which is also used in section 2032A shall have the same meaning
				given such term by section 2032A.
							(d)Tax treatment of
				dispositions and failures To use for farming purposes
							(1)Imposition of
				recapture taxIf, at any time after the decedent’s death and
				before the death of the qualified heir—
								(A)the qualified heir
				disposes of any interest in qualified farmland (other than by a disposition to
				a member of his family), or
								(B)the qualified heir
				ceases to use the real property which was acquired (or passed) from the
				decedent as a farm for farming purposes, then, there is hereby imposed a
				recapture tax.
								(2)Amount of
				recapture tax, etcRules similar to the rules of section 2032A(c)
				with respect to the additional estate tax shall apply for purposes of this
				subsection with respect to the recapture tax.
							(e)Application of
				other rulesRules similar to the rules of subsections (e), (f),
				(g), (h), and (i) of section 2032A shall apply for purposes of this
				section.
						
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter A of
			 chapter 11 of such Code is amended by inserting after the item relating to
			 section 2033 the following new item:
				
					
						Sec. 2033A. Exclusion of certain farmland so long as use as
				farmland
				continues.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			
